IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CITY OF ARNOLD, PENNSYLVANIA,                 : No. 238 WAL 2016
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
WAGE POLICY COMMITTEE OF THE                  :
CITY OF ARNOLD POLICE                         :
DEPARTMENT, O/B/O PAMELA CIMINO,              :
                                              :
                    Petitioners               :


                                         ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


      Is a dispute between a union and a municipality arising out of a surviving
      spouse’s pension benefit arbitrable under the Collective Bargaining by Policemen
      or Firemen Act, 43 P.S. §§ 217.1–217.10, where the benefit was afforded to the
      surviving spouse of a police officer or firefighter statutorily, and incorporated into
      the parties collective bargaining agreement?